Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the restriction requirement filed on 08/09/2022.
Claims 1-16 and 30(A) have been examined and are pending. This Action is made Non-FINAL.
Election/Restrictions
Applicant elects, Group-1, comprising claims 1-16 and 30, for prosecution of this patent application in the reply filed on 08/09/2022 is acknowledged.
Examiner’s interview
A call was made on 08/22/2022 to Robert M. Abrahamsen (Reg. No. 40,886) at 207-791-1280 to confirm applicant elects Group-1 with claim 30 or 30 (A).
Mr. Robert confirmed that Applicant elects, without traverse, Group-1, comprising claims 1-16 and 30 (A).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 30 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Regarding claim 30 (A); the claim calls for a system; As recited in the body of the claim, the claimed device comprising: “at least one processor” and “ at least one computer readable medium”.  One of ordinary skill in the art would understand that a processor could be ‘hardware component or processor,’ which is statutory; however, processor could be a ‘software processor;’ further a device could be software too (see “The Authoritative Dictionary of IEEE Standard Terms,” Seven Edition, published on 2000).  Further there is no further discussion in the specification as to what type of computer readable medium is claimed.  Broadly interpreted, “a computer readable medium” can be any means that include propagate and transmission signals, which are non-eligible subject matter under 35 U.S.C. 101. Therefore, the claims are directed to non-statutory subject matter. The Examiner respectfully suggests that the claims be amended to either “A non-transitory computer readable storage medium” or “a computer readable storage device” to make the claim statutory under 35 USC 101; (emphasis added).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 4-11, 16 and 30 (A) are rejected under 35 U.S.C. 102(a) (1) as being anticipated by NFV (“Network Functions Virtualisation; Security; Access Token Specification for API Access Release 2”) hereinafter NFV.
Regarding claim 4, NFV discloses a method, comprising: 
sending, from a computing system to a client device, first data indicating that the client device is authorized to send an application programming interface (API) call to the computing system during at least a first time slot (NFV page 29; EXP (expiration time on or after which the NFV token shall not be accepted) page 30; at-use-nbr (the access token can be used until it expires as define by exp.)); 
receiving, by the computing system and from the client device, a first API call during the first time slot (NFV page 10; The API consumer use the access token in the API request); and 
processing, by the computing system, the first API call (NFV page 9; before invoking an HTTP method on a REST resource provided by a resource server, a consumer functional block first obtains authorization from another functional block fulfilling the role of the authorization server).  
Regarding claim 5, NFV and Strong disclose the method of claim 4,
NFV further discloses further comprising: receiving, by the computing system and from the client device, a second API call prior to receiving the first API call; including, by the computing system, the first token in a response to the second API call; and sending, by the computing system, the response to the client device (NFV page 9; before invoking an HTTP method on a REST resource provided by a resource server, a consumer functional block first obtains authorization from another functional block fulfilling the role of the authorization server).  
Regarding claim 6, NFV and Strong disclose the method of claim 4,
NFV further discloses further comprising: determining, by the computing system, that the first API call was received from the client device during the first time slot; and determining, by the computing system, to process the first API call based at least in part on the first API call having been received during the first time slot (NFV page 29; EXP (expiration time on or after which the NFV token shall not be accepted) page 30; at-use-nbr (the access token can be used until it expires as define by exp.)) .  
Regarding claim 7, NFV and Strong disclose the method of claim 6,
NFV further discloses further comprising: determining, by the computing system, that the first API call includes second data indicative of the client device having been authorized to send the first API call to the computing system during the first time slot; wherein determining to process the first API call is further based at least on part on the second data being indicative of the client device having been authorized to send the first API call 3Reply to Office Action of July 29, 2022to the computing system during the first time slot (NFV page 9 and 29; EXP (expiration time on or after which the NFV token shall not be accepted) page 30; at-use-nbr (the access token can be used until it expires as define by exp. and before invoking an HTTP method on a REST resource provided by a resource server, a consumer functional block first obtains authorization from another functional block fulfilling the role of the authorization server)) .  
Regarding claim 8, NFV and Strong disclose the method of claim 7,
NFV further discloses further comprising: determining, by computing system, that the second data matches the first data; wherein determining to process the first API call is further based at least on part on the second data matching the first data (NFV page 9 before invoking an HTTP method on a REST resource provided by a resource server, a consumer functional block first obtains authorization from another functional block fulfilling the role of the authorization server)).  
Regarding claim 9, NFV and Strong disclose the method of claim 4,
NFV further discloses further comprising: generating, by the computing system, a token that represents the first data and includes a first signature based on the first data and a private key of the computing system; wherein the computing system sends the first data to the client device as a part of the token (NFV page 10 step:2; after authentication and validation of the API returns an access token).  
Regarding claim 10, NFV and Strong disclose the method of claim 4,
NFV further discloses further comprising: determining, by the computing system, that the first API call includes a token; and determining that content of the token indicates that the client device has been authorized to send the first API call to the computing system during the first time slot; wherein determining to process the first API call is further based at least on part on the content of the token indicating that the client device has been authorized to send the first API call to the computing system during the first time slot (NFV page 29; EXP (expiration time on or after which the NFV token shall not be accepted) page 30; at-use-nbr (the access token can be used until it expires as define by exp.).
Regarding claim 11, NFV and Strong disclose the method of claim 10,
NFV further discloses further comprising: determining, by the computing system and using a private key of the computing system and content of the token, that a signature of the token is valid; wherein determining to process the first API call is further based at least on part on the signature of the token being valid (NFV page 29; EXP (expiration time on or after which the NFV token shall not be accepted) page 30; at-use-nbr (the access token can be used until it expires as define by exp.).
Regarding claim 16, NFV and Strong disclose the method of claim 4,
NFV further discloses wherein the first data further indicates how the client device is to go about sending an additional API call if an attempted API call fails (NFV page 9; before invoking an HTTP method on a REST resource provided by a resource server, a consumer functional block first obtains authorization from another functional block fulfilling the role of the authorization server).  
Regarding claim 30 (A), NFV discloses a system, comprising: 
at least one processor (NFV page 10, Fig. 4.1.3-1 ); and 
at least one computer-readable medium encoded with instructions which, when executed by the at least one processor (NFV page 10, Fig. 4.1.3-1 and 4.1.3-2. See also page 10 (performed by a machine) ), cause the system to: 
send, to a client device, first data indicating that (A) the client device is authorized to send an application programming interface (API) call to the system during at least a first time slot (NFV page 16 and 27; before accepting the token as valid the resource server authenticate the originator of the request as the owner of the token and the protected resource verifies that the certificate matches the certificate associated with the access token).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2 and  are rejected under 35 U.S.C. 103 as being unpatentable over NFV (“Network Functions Virtualisation; Security; Access Token Specification for API Access Release 2”) hereinafter NFV and in view of Strong (US 2021/0357144).
Regarding claim 1, NFV discloses a method, comprising: 
sending, from a computing system to a client device, a first token (NFV page 10 step:2; after authentication and validation of the API returns an access token) that includes first data indicating that the client device is authorized to send an application programming interface (API) call to the computing system during at least a first time slot (NFV page 29; EXP (expiration time on or after which the NFV token shall not be accepted) page 30; at-use-nbr (the access token can be used until it expires as define by exp.)), the first token including a first signature based on the first data (NFV page 28; the access token is signed and ensure the integrity of the NFV access token and to authenticate the issuer); 
receiving, by the computing system and from the client device, a first API call during the first time slot (NFV page 10; The API consumer use the access token in the API request); 
determining, by the computing system, that the first API call includes a second token, the second token including second data and a second signature  (NFV page 27; The protected resource verifies that the certificate matches the certificate associated with the access token); 
 determining, by the computing system and using the private key and the second data, that the second signature is valid (NFV page 16 and 27; before accepting the token as valid the resource server authenticate the originator of the request as the owner of the token and the protected resource verifies that the certificate matches the certificate associated with the access token); 
determining, by the computing system, that the second data indicates that the client device was authorized to send the first API call to the computing system during the first time slot (NFV page 30; at-use-nbr (the access token can be used until it expires as define by exp.) ; and 
processing, by the computing system, the first API call based at least in part the second data indicating that the client device was authorized to send the first API call to the computing system during the first time slot (NFV page 9; before invoking an HTTP method on a REST resource provided by a resource server, a consumer functional block first obtains authorization from another functional block fulfilling the role of the authorization server).  
NFV failed to disclose but Strong discloses the first token including a first signature based on the first data and a private key of the computing system (Strong par. 0039; he command to arm the memory device 130 can include a security token that includes a digital signature generated with the private key using a known cryptographic algorithm (e.g., RSA) and the self-destruction component 113 may verify the digital signature of the security token with the public key using the same cryptographic algorithm prior to commencing the self-destruction countdown timer).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Strong with the method and system of NFV, wherein the first token including a first signature based on the first data and a private key of the computing system to provide users with a means for an additional security layer to verify that commands are received from a trusted source (Strong par. 0039).
Regarding claim 2, NFV and Strong disclose the method of claim 1,
NFV further discloses further comprising: receiving, by the computing system and from the client device, a second API call prior to receiving the first API call; including, by the computing system, the first token in a response to the second API call; and sending, by the computing system, the response to the client device (NFV page 9; before invoking an HTTP method on a REST resource provided by a resource server, a consumer functional block first obtains authorization from another functional block fulfilling the role of the authorization server).  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over NFV (“Network Functions Virtualisation; Security; Access Token Specification for API Access Release 2”) hereinafter NFV; in view of Strong (US 2021/0357144) and further in view of Sharma (US 8,782,211).
Regarding claim 3, NFV and Strong disclose the method of claim 1,
NFV and Strong failed to disclose but Sharma discloses further discloses further comprising: generating, by the computing system, the first data based at least in part on stored data 2that is indicative of a first estimated capacity of the computing system to process API calls during the first time slot (Sharma col. 8; lines 49-64; system load prediction module 16 attempts to schedule the predicted future system events and control packets that have configurable timings. For each of these system events and control packets, system load module 16 examines a first time slot that may correspond to a timing specified in the control packet. If the first time slot has sufficient remaining system load capacity to process the predicted packet or perform the predicted system event, system load prediction module 16 reserves the required system capacity in the first time slot. If the first time slot does not have sufficient remaining system load capacity, system load prediction module 16 determines whether the predicted system event or control packet must be scheduled in an earlier occurring time slot (e.g., before the expiration of time limit) or if the predicted system event or control packet may be scheduled at an earlier or a later time slot).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Sharma with the method and system of NFV and Strong, wherein estimated capacity of the computing system to process API calls during the first time slot to provide users with a means for scheduling the predicted future system events and control packets that have configurable timings (Sharma Col.8; line 49-51).
Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over NFV (“Network Functions Virtualisation; Security; Access Token Specification for API Access Release 2”) hereinafter NFV and further in view of Sharma (US 8,782,211).
Regarding claim 12, NFV disclose the method of claim 4,
NFV failed to disclose but Sharma discloses further comprising: generating, by the computing system, the first data based at least in part on stored data that is indicative of a first estimated capacity of the computing system to process API calls 4Reply to Office Action of July 29, 2022during the first time slot (Sharma col. 8; lines 49-64; system load prediction module 16 attempts to schedule the predicted future system events and control packets that have configurable timings. For each of these system events and control packets, system load module 16 examines a first time slot that may correspond to a timing specified in the control packet. If the first time slot has sufficient remaining system load capacity to process the predicted packet or perform the predicted system event, system load prediction module 16 reserves the required system capacity in the first time slot. If the first time slot does not have sufficient remaining system load capacity, system load prediction module 16 determines whether the predicted system event or control packet must be scheduled in an earlier occurring time slot (e.g., before the expiration of time limit) or if the predicted system event or control packet may be scheduled at an earlier or a later time slot).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Sharma with the method and system of NFV and Strong, wherein estimated capacity of the computing system to process API calls during the first time slot to provide users with a means for scheduling the predicted future system events and control packets that have configurable timings (Sharma Col.8; line 49-51).
Regarding claim 13, NFV and Sharma disclose the method of claim 12,
Sharma further discloses further comprising: in response to generating the first data, updating the stored data to indicate a reduced availability of the first time slot to service API calls (Sharma col. 8; lines 49-64; system load prediction module 16 attempts to schedule the predicted future system events and control packets that have configurable timings. For each of these system events and control packets, system load module 16 examines a first time slot that may correspond to a timing specified in the control packet. If the first time slot has sufficient remaining system load capacity to process the predicted packet or perform the predicted system event, system load prediction module 16 reserves the required system capacity in the first time slot. If the first time slot does not have sufficient remaining system load capacity, system load prediction module 16 determines whether the predicted system event or control packet must be scheduled in an earlier occurring time slot (e.g., before the expiration of time limit) or if the predicted system event or control packet may be scheduled at an earlier or a later time slot).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Sharma with the method and system of NFV and Strong, wherein estimated capacity of the computing system to process API calls during the first time slot to provide users with a means for scheduling the predicted future system events and control packets that have configurable timings (Sharma Col.8; line 49-51).
Regarding claim 14, NFV and Sharma disclose the method of claim 12,
Sharma further discloses wherein the stored data is further indicative of a second estimated capacity of the computing system to process API calls during a second time slot, and the method further comprises: determining, by the computing system, that the first estimated capacity is greater than the second estimated capacity; and configuring, by the computing system and based at least on the first estimated capacity being greater than the second estimated capacity, the first data to indicate that the client device is authorized to send an API call to the computing system during the first time slot rather than the second time slot (Sharma col. 8; lines 49-64; system load prediction module 16 attempts to schedule the predicted future system events and control packets that have configurable timings. For each of these system events and control packets, system load module 16 examines a first time slot that may correspond to a timing specified in the control packet. If the first time slot has sufficient remaining system load capacity to process the predicted packet or perform the predicted system event, system load prediction module 16 reserves the required system capacity in the first time slot. If the first time slot does not have sufficient remaining system load capacity, system load prediction module 16 determines whether the predicted system event or control packet must be scheduled in an earlier occurring time slot (e.g., before the expiration of time limit) or if the predicted system event or control packet may be scheduled at an earlier or a later time slot).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Sharma with the method and system of NFV and Strong, wherein estimated capacity of the computing system to process API calls during the first time slot to provide users with a means for scheduling the predicted future system events and control packets that have configurable timings (Sharma Col.8; line 49-51).
Regarding claim 15, NFV and Sharma disclose the method of claim 4,
Sharma further discloses further comprising: determining a frequency with which the client device is to make API calls; determining a grace period for the client device to make web API calls with the frequency; and generating, by the computing system, the first data based at least in part on the frequency and the grace period (Sharma col. 16; lines 10-25; "a" receives a periodic control packet every one time slot, protocol "b" receives a periodic control packet every third time slot, and protocols "c" and "d" receive periodic control packets every second time slot. Predictive system load module 54 scheduled the control packets such that the expected load is "Wa" at time slot "1," "Wa+Wc+Wd" at time slot "2," "Wa+Wb" at time slot "3," and "Wa+Wc+Wd" at time slot "4," where the capital "W" represents a weighting factor that corresponds to the amount of work required by network device 30 in order to process the control packet and the lowercase letter indicates the system event or protocol control packet scheduled to occur in the time slot. While each event is shown as having "W" weighting factor, the weighting factor for each event may be different and, in some instances, the weighting factor for the same event may be different in different time slots).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Sharma with the method and system of NFV and Strong, wherein estimated capacity of the computing system to process API calls during the first time slot to provide users with a means for scheduling the predicted future system events and control packets that have configurable timings (Sharma Col.8; line 49-51).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHIT K SARKER whose telephone number is (571)270-7907. The examiner can normally be reached M-F 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARID HOMAYOUNMEHR can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANCHIT K SARKER/Primary Examiner, Art Unit 2495